Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
The applicant argues that the amendments made to Claims 1-15 (specifically the amendments to the independent claims) are not directed towards a judicial exception under Prong One of Step 2A of the 101 rejection analysis because the limitations cover “a tangible device that is far from the organization of human activity”. This argument is not persuasive because the “tangible device” in question is a generic computing device (a multiprocessor) that is performing generic computing functions (sharing the processing load between at least two of processors within a multiprocessor). This function is routine and well-understood and the mere recitation of generic computing components performing routine and well-understood functions does not mean that the claim limitation is not directed towards an abstract idea as said computing components merely represent instructions on where to apply the abstract idea. Removing the generic computing components performing routine well-understood functions leaves a process of generating a horizon of detail information and generating paths within that area. This represents a process that can practically be performed by the human mind. 
The applicant further argues that the amended claim limitations of Claim 1 integrate the inventive concept into a practical application as per Prong Two of Step 2A of the 101 rejection analysis. The argument is that the use of two processors makes the processing of map data more efficient because one processor can send some of the processing load to the other in the case of overloading. This argument is not persuasive as this functionality is a routine and well-understood functionality of a generic multiprocessor. 
The applicant has argued that the amendments made to Claims 2, 7, and 12 traverse the 112 rejection for indefiniteness. This argument is persuasive and the 112(b) rejection of those claims is hereby rescinded.
The applicant has cancelled Claims 3, 8, and 13 and therefore the 112(b) rejections of those claims (as well as the other rejections of those claims) are moot. 
The applicant argues that the amended claim limitations of the independent claims 1, 6, and 11 are allowable of the prior art and therefore all dependent claims are allowable. This argument is based on the fact that Manoliu (US 20150300825) does not disclose nor make obvious the use of a processor to generate a main path and the use of another processor to generate a sub path should the first processor be overloaded. This argument is not persuasive because Manoliu does make this feature obvious to one of ordinary skill in the art. It discloses the use of a multiprocessor system in Paragraph [0014] where it states that the processes described within the reference can be utilized on a set of one or more processors,  as well as any given step being able to be carried out using a combination of processors, and states in background section in Paragraph [0006] that avoiding overloading the vehicles ADAS applications is key to generating a suitable ADAS horizon. The steps that are recited include generating a main path as well as sub-paths that amount to trajectories branching off form the main path as can be seen in Figure 3B. The citation of Paragraph [0014] stating that any given step in the process can be carried out with a combination of processors renders obvious the use of multiple processors to generate a main path and sub-paths as presented in Claim 1 of the instant application. Additionally, the statement that avoiding overloading of processing assets is a stated goal as well as the fact that a generic function of multi-processors generally is to share processing load renders obvious the motivation to combine share processing load in the case of one processors being determined to be overloaded. Additionally, the examiner wishes to make clear that Fujitani (US 20150067221) discloses another of the amended Claim limitations brought into Claim 1, this is addressed in the 103 rejection section of this action.



Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claim 1 is rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. The claim(s) recite(s) receiving map data and generating a parsed map based on that data. These limitations amount to the organization of human activity. This judicial exception is not integrated into a practical application because the abstract idea is merely being implemented on generic computing components. The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception because the “processor(s)” and a “power supply” represent generic computer components whose functions are well-understood and routine. Their inclusion in the claim represents mere instructions for where to apply the abstract idea and do not add any meaningful limitations to the abstract idea. Examiner Note: the step-by-step analysis of this independent claim under 35 U.S.C. 101 is provided below for clarity:
	Step One: Does the Claim Fall Within a Statutory Category?
	Yes, Claim 1 is directed towards a machine.
	Step Two A, Prong One: Is a Judicial Exception Recited?
Yes, Claim 1 recites : “receive…map data”, “…generate electronic horizon data”, “generate a main path”, and “generate a sub path”. These limitations amount to no more than the organization of human activity as they, as written, are processes that, but for the recitation of generic computing components performing routine well-understood functions, are capable of being performed by the human mind. 
Step Two A, Prong Two: Is the Abstract idea integrated into a practical application?
No, this claim refers to an abstract idea and merely applies that abstract idea using generic computing components (a multiprocessor) performing routine functions (sharing processor load).
Step Two B: Does the Claim as a whole amount to significantly more than the Judicial Exception?
No, the inventive aspect of this claim amounts to no more than a method of organizing human activity insofar as it refers to generating paths after receiving map data that is being applied to generic computing components performing routine, well-understood, functions. The inclusion of the generic computing components merely amounts to instructions for applying the abstract idea and add no meaningful limitations on the Claim.
Claims 2, 4, 5 are rejected under 35 U.S.C. 101 for being directed to an abstract idea with amounting to significantly more.
Claim 2, merely specifies moving some of the process of the abstract idea to another generic processor.
Claim 4, merely has the two processors in question perform routine functions such as identifying location data and generating a route.
Claim 5, merely states that one processor takes over the role of the other in the event of a failure. That role still consists of an abstract idea that the human brain is capable of.
Claim 6 is rejected under 35 U.S.C. 101, this claim is substantially similar to Claim 1 and only serves to change the statutory category of the invention from a machine to a process and is therefore rejected using the same analysis. 
Dependent Claims
Claims 7, 9, 10 are rejected under 35 U.S.C. 101 for being directed to an abstract idea with amounting to significantly more.
Claim 7, merely specifies moving some of the process of the abstract idea to another generic processor.
Claim 9, merely has the two processors in question perform routine functions such as identifying location data and generating a route.
Claim 10, merely states that one processor takes over the role of the other in the event of a failure. That role still consists of an abstract idea that the human brain is capable of.
Claim 11 is rejected under 35 U.S.C. 101, this claim is substantially similar to Claim 1 and only serves to add a generic server performing the routine function of providing data and is therefore rejected using the same analysis as Claim 1 as the additional element of the server also does not add any meaningful limitations on the abstract idea. 
Dependent Claims
 Claims 12, 14, 15 are rejected under 35 U.S.C. 101 for being directed to an abstract idea with amounting to significantly more.
Claim 12, merely specifies moving some of the process of the abstract idea to another generic processor.
Claim 14, merely has the two processors in question perform routine functions such as identifying location data and generating a route.
Claim 15, merely states that one processor takes over the role of the other in the event of a failure. That role still consists of an abstract idea that the human brain is capable of.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1, 2, 4, 11, 12, and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Kim (KR 20180058608) in view of Takita (US 5,721,684) in view of Fujitani (20150067221) in view of Manoliu (US 20150300825).
As per Claim 1:
Kim discloses the following limitations:
“a power supply configured to supply power”
Kim Paragraph [0064] "and a power supply unit 190"
“an interface configured to receive, from a server through a communication device, high-definition (HD) map data on a specific area”
Kim Paragraph [0031] "the absolute position information of the vehicle can be obtained through information received through various communication methods, in particular, high-precision maps."
“a first processor configured to continuously generate electronic horizon data regarding the [[on a]] specific area based on the (HD) map data in a state of receiving the power”
Kim Paragraph [0254] "The information related to the road provided by the eHorizon can be provided only within the predetermined area (predetermined space) based on the vehicle 100."
Kim does not disclose the following limitation that Takita does disclose:
“a second processor configured to support the first based on a processing load of the first processor”
Takita Column 2 Lines 19-25 " A navigation apparatus of the invention has a first processor (main processor), and a second processor (graphic processor). Drawing attribute data for drawing a map, and scroll attribute data for scrolling the map are sent from the first processor to the second processor. The second processor performs a map drawing process and a scroll process, and the first processor performs other processes."
It would have been obvious to one of ordinary skill in the art, before the effective filing date, to modify the electronic horizon map generated by the disclosure of Kim with the supporting processor disclosed by Takita. One of ordinary skill in the art would have been motivated to make this modification in order to increase the reliability of the system in general by having a fail-safe processor.
Kim in view of Takita does not disclose the following limitation that Fujitani does disclose:
“wherein the first processor is configured to distribute, to the second processor, at least a portion of an operation … based on a determination that the first processor is overloaded”
Fujitani Paragraph [0032 ]  "...when a fault occurs in the processor unit 2, the processor unit 1 executes a process that the processor unit 2 is requested to execute instead of the processor unit 2."
Examiner’s Note: In this passage a second process is serving as a backup if a fault is detected in the first processor, duly accepting the roles of that first processor which, in the case of the instant application, would consist of generating the electronic horizon and generating sub-paths.
It would have been obvious to one of ordinary skill in the art, before the effective filing date, to modify the electronic horizon map with the supporting processor disclosed by Kim in view of Takita with the fault detection and processor load handoff disclosed by Fujitani. One of ordinary skill in the art would be motivated to make this modification in order to make the overall system more effective by building in redundancy into the operation. 
Kim in view of Takita in view of Fujitani does not disclose the following limitation that Manoliu does disclose:
“of generating the electronic horizon data including an operation of generating a sub-path … wherein the first processor is configured to generate a main path based on the HD map data, and the second processor is configured to generate the sub-path based on the HD map data, the sub-path being defined as a trajectory branching from at least one decision point on the main path”
Manoliu Paragraph [0014] "The means for carrying out any of the steps of the method may comprise a set of one or more processors configured, e.g. programmed, for doing so. A given step may be carried out using the same or a different set of processors to any other step. Any given step may be carried out using a combination of sets of processors. "Paragraph [0128] "At various points in a road network there will be nodes, i.e. decision points at which the vehicle may have a choice of possible outgoing paths. The present invention relates, in embodiments at least, to a method of more reliably determining the most probable path at a decision point, and the relative probability that each of a plurality of alternative paths may be taken."
Examiner’s Note: In Paragraph [0014] it is explained that the method disclosed in this reference can specifically be implemented on multiple processors. In Paragraph [0128] a method is disclosed that calculates the relative probability of a plurality of routes including a main path and sub-paths. The fact that the method described involves calculating multiple routes and the reference has already cited that the method steps can be performed on multiple processors combine to read on the stated limitation.
It would have been obvious to one of ordinary skill in the art, before the effective filing date, to combine the electronic horizon generation using two processors disclosed by Kim in view of Takita in view of Fujitani with the generation of multiple routes by those processors disclosed by Manoliu. One of ordinary skill in the art would have been motivated to make this modification give the user more choice so that they can potentially avoid certain areas.
With regards to Claim 2, Kim in view of Takita in view of Fujitani in view of Manoliu disclose all of the limitations of the independent Claim 1, Takita further discloses the following limitation:
“when it is determined that a vehicle is traveling in a parking lot and on a local road, the first processor distributes at least a portion of operation of generating the electronic horizon data to the second processor.”
Takita Column 2 Lines 53-55 " the map drawing process and the scroll process which are executed by the second processor "
It would have been obvious to one of ordinary skill in the art, before the effective filing date, to modify the electronic horizon generating mechanism with a support process disclosed by Kim in view of Takita in view of Fujitani in view of Manoliu with some of the horizon generation being done by the second processor further disclosed by Takita. One of ordinary skill in the art would have been motivated to make this modification to make the device more efficient by splitting up the workload between two processors thereby reducing heat buildup.
With regards to Claim 4, Kim in view of Takita in view of Fujitani in view of Manoliu discloses all of the limitations of the independent Claim 1, Takita further discloses the following limitation:
“wherein the first processor generates data on a location of a vehicle at regular intervals, and wherein the second processor generates data on a horizon path, the horizon path being defined as a trajectory capable of being taken by the vehicle within a range from the location of the vehicle to a horizon.”
Takita Column 3 Lines 16-30 "In FIG. 2, 10 designates a data bus at the main processor side to which a main processor (first processor) 1, a first main memory 2, and a map data memory 3 are connected. The main processor 1 performs a process of specifying the present position of the vehicle, that of searching for the route, etc. The map data memory 3 is an external memory such as a CD-ROM, or an IC card which stores a large number of map data. A graphic processor (second processor) 4 is connected to the main processor 1 through a serial communication line 11." Column 4 Lines 14-18 "Consequently, the main processor 1 is required only to transmit the present position information, the screen display position information, etc., so that the graphic processor 4 performs the map drawing process and the map scroll process."
Examiner’s Note: In the first passage a system is described whereby the first processor is continuously (at arbitrary regular intervals) updating the location data for the vehicle and sending it to the second processor. The second passage describes how the second processor graphically draws the map in an area around the current location and shows the route up to that horizon point.
It would have been obvious to one of ordinary skill in the art, before the effective filing date, to combine the electronic horizon generating mechanism with a support process disclosed by Kim in view of Takita in view of Fujitani in view of Manoliu with the location updating and routing further disclosed by Takita. One of ordinary skill in the art would have been motivated to make this modification in order to increase the accuracy of the location information with continuous updates.
As per Claim 11:
Kim discloses the following limitations:
“a server configured to provide high-definition(HD) map data”
Kim Paragraph [0031] "the absolute position information of the vehicle can be obtained through information received through various communication methods, in particular, high-precision maps."
““and at least one vehicle comprising an electronic device”
Kim Paragraph [0001] "The present invention relates to a vehicle control device provided in a vehicle and a control method of the vehicle."
The remaining limitations of this Claim are substantially similar to the limitations of Claim 1 and are therefore rejected using the same references and rationale. 
With regards to Claim 12, this claim is substantially similar to Claim 2 and is therefore rejected using the same references and rationale. 
With regards to Claim 14, this claim is substantially similar to Claim 4 and is therefore rejected using the same references and rationale. 
Claims 5, and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Kim in view of Takita in view of Fujitani in view of Manoliu in view of Lindsley (US 6,317,659).
With regards to Claim 5, the combination of Kim in view of Takita in view of Fujitani in view of Manoliu discloses all of the limitations of the independent Claim 1 but does not disclose the following limitation that Lindsley does disclose:
“wherein, based on the determination that a failure has occurred in the first processor, the second processor performs a processing operation distributed to the first processor”
Lindsley Column 19 Lines 61-67 "The Redundancy Management subsystem 307 provides a backup contingency in the event that there is a failure of the processor hosting the system. The FMS Product Line operates in an active/standby (hot spare) configuration whereby one processor is actively executing the functionality of the system whilst the other processor is standing by, listening, ready to take over the active workload of the processor should it become necessary.”
It would have been obvious to one of ordinary skill in the art, before the effective filing date, to combine the electronic horizon generation using two processors disclosed by Kim in view of Takita in view of Fujitani in view of Manoliu with the redundancy subsystem were a second processor takes on the roles of a first processor disclosed by Lindsley. One of ordinary skill in the art would have been motivated to make this modification in order to increase the overall safety of the system by providing a means of maintaining functionality in the face of equipment failure. 
With regards to Claim 15, this claim is substantially similar to Claim 5 and is therefore rejected using the same references and rationale. 
Claim 6 and 10 are rejected under 35 U.S.C. 103 as being unpatentable over Kim in view of Zribi (US 20180197402) in view of Fujitani in view of Manoliu.
As per Claim 6:
Kim discloses the following limitations:
““receiving, by a first processor and a second processor, power”
Kim Paragraph [0064] "and a power supply unit 190"
“receiving, by the first processor, HD map data on a specific area from a server through a communication device in a state of receiving the power”
Kim Paragraph [0031] "the absolute position information of the vehicle can be obtained through information received through various communication methods, in particular, high-precision maps." 
“generating, by the first processor, electronic horizon data on a specific area based on the HD map data in the state of receiving the power”
Kim Paragraph [0254] "The information related to the road provided by the eHorizon can be provided only within the predetermined area (predetermined space) based on the vehicle 100."
Kim does not disclose the following limitation that Zribi does disclose:
“determining, by the first processor, whether the first processor is overloaded”
Zribi Paragraph [0034] " The processor 46 of the computing management system 44 may further be programmed to self-monitor and take some form of action to facilitate system maintenance and/or system updating operations."
Examiner’s Note: This passage details how a processor in the disclosed system can monitor itself for faults which includes overload.
It would have been obvious to one of ordinary skill in the art, before the effective filing date, to modify the disclosure of Kim with the overload determination of Zribi. One of ordinary skill in the art would have been motivated to make this modification in order to increase the effectiveness if the system by building in an error detection element.
Kim in view of Zribi does not disclose the following limitation that Fujitani does disclose:
“distributing, by the first processor, at least a portion of an operation … to the second processor [[when]] based on a determination that the first processor is overloaded”
Fujitani Paragraph [0032 ]  "...when a fault occurs in the processor unit 2, the processor unit 1 executes a process that the processor unit 2 is requested to execute instead of the processor unit 2."
Examiner’s Note: In this passage a second process is serving as a backup if a fault is detected in the first processor, duly accepting the roles of that first processor which, in the case of the instant application, would consist of generating the electronic horizon.
It would have been obvious to one of ordinary skill in the art, before the effective filing date, to modify the combination of Kim in view of Zribi with the distribution of processing between processors disclosed by Fujitani. One of ordinary skill in the art would have been motivated to make this modification in order to make the system more efficient by spreading the processing load. 
Kim in view of Zribi in view of Fujitani does not disclose the following limitation that Manoliu does disclose:
“of generating the electronic horizon data including an operation of generating a sub-path … generating, by the first processor, a main path based on the HD map data, and generating, by the second processor, the sub-path based on the HD map data, the sub-path being defined as a trajectory branching from at least one decision point on the main path”
Manoliu Paragraph [0014] "The means for carrying out any of the steps of the method may comprise a set of one or more processors configured, e.g. programmed, for doing so. A given step may be carried out using the same or a different set of processors to any other step. Any given step may be carried out using a combination of sets of processors. "Paragraph [0128] "At various points in a road network there will be nodes, i.e. decision points at which the vehicle may have a choice of possible outgoing paths. The present invention relates, in embodiments at least, to a method of more reliably determining the most probable path at a decision point, and the relative probability that each of a plurality of alternative paths may be taken."
Examiner’s Note: In Paragraph [0014] it is explained that the method disclosed in this reference can specifically be implemented on multiple processors. In Paragraph [0128] a method is disclosed that calculates the relative probability of a plurality of routes including a main path and sub-paths. The facts that the method described involves calculating multiple routes and the reference has already cited that the method steps can be performed on multiple processors combine to read on the stated limitation.
It would have been obvious to one of ordinary skill in the art, before the effective filing date, to modify the combination of Kim in view of Zribi in view of Fujitani with the main and sub path generation of Manoliu. One of ordinary skill in the art would have been motivated to make this modification in order to make the system more effective by providing HD map data for the most probable routes. 
With regards to Claim 10, Kim in view of Zribi in view of Fujitani in view of Manoliu discloses the limitations of the independent Claim 6 Fujitani further discloses the following limitation:
“determining, by the second processor, whether a failure occurs in the first processor, wherein the distributing comprises: performing, by the second processor, a processing operation distributed to the first processor.”
Fujitani Paragraph [0033] "The processor unit 1 and the processor unit 2 are communicatively coupled. The processor unit 1 and the processor unit 2 may monitor a counterpart operation and may share setup information. As a result, the processor unit 1 can detect a fault of the processor unit 2 and can function as a backup of the processor unit 2. In the meantime, the processor unit 2 can detect a fault of the processor unit 1, and can function as a backup of the processor unit 1."
It would have been obvious to one of ordinary skill in the art, before the effective filing date, to modify the horizon generating device disclosed by Kim in view of Zribi in view of Fujitani with the determination of a fault in the first processor by the second processor and assumption of the first processor’s roles by the second processor further disclosed by Fujitani. One of ordinary skill in the art would have been motivated to make this modification in order to increase the reliability of the system by having monitoring and redundancy built into it.
Claim 7 and 9 is rejected under 35 U.S.C. 103 as being unpatentable over Kim in view of Zribi in view of Fujitani in view of Manoliu in view of Takita.
With regards to Claim 7, the combination of Kim in view of Zribi in view of Fujitani in view of Manoliu discloses all of the limitations of the independent Claim 6 but does not disclose the following that Takita does disclose:
“based on a determination that a vehicle including the vehicular electronic device is traveling in a parking lot or[[and]] on a local road, distributing, by the first processor, the at least a portion of the operation of generating the electronic horizon data to the second processor.”
Takita Column 2 Lines 53-55 " the map drawing process and the scroll process which are executed by the second processor "
It would have been obvious to one of ordinary skill in the art, before the effective filing date, to modify the electronic horizon generating mechanism with a support process disclosed by Kim in view of Zribi in view of Fujitani in view of Manoliu with some of the horizon generation being done by the second processor further disclosed by Takita. One of ordinary skill in the art would have been motivated to make this modification to make the device more efficient by splitting up the workload between two processors thereby reducing heat buildup.
With regards to Claim 9, the combination of Kim in view of Zribi in view of Fujitani in view of Manoliu discloses all of the limitations of the independent Claim 6 but does not disclose the following that Takita does disclose:
“generating, by the first processor, data on a location of a vehicle including the vehicular electronic device at regular intervals and generating, by the second processor, data on a horizon path, the horizon path being defined as a trajectory capable of being taken by the vehicle within a range from the location of the vehicle to a horizon.”
Takita Column 3 Lines 16-30 "In FIG. 2, 10 designates a data bus at the main processor side to which a main processor (first processor) 1, a first main memory 2, and a map data memory 3 are connected. The main processor 1 performs a process of specifying the present position of the vehicle, that of searching for the route, etc. The map data memory 3 is an external memory such as a CD-ROM, or an IC card which stores a large number of map data. A graphic processor (second processor) 4 is connected to the main processor 1 through a serial communication line 11." Column 4 Lines 14-18 "Consequently, the main processor 1 is required only to transmit the present position information, the screen display position information, etc., so that the graphic processor 4 performs the map drawing process and the map scroll process."
Examiner’s Note: In the first passage a system is described whereby the first processor is continuously (at arbitrary regular intervals) updating the location data for the vehicle and sending it to the second processor. The second passage describes how the second processor graphically draws the map in an area around the current location and shows the route up to that horizon point.
It would have been obvious to one of ordinary skill in the art, before the effective filing date, to combine the electronic horizon generating mechanism with a support process disclosed by Kim in view of Takita with the location updating and routing further disclosed by Takita. One of ordinary skill in the art would have been motivated to make this modification
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Examiner Godfrey Maciorowski, whose telephone number is (571) 272-4652. The examiner can normally be reached on Monday-Friday from 7:30am to 5:00pm EST.
Examiner interviews are available via telephone and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach examiner by telephone are unsuccessful the examiner’s supervisor, Vivek Koppikar can be reached on (571) 272-5109. The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/G.A.M./Examiner, Art Unit 3667   

/VIVEK D KOPPIKAR/Supervisory Patent Examiner, Art Unit 3667                                                                                                                                                                                                                                                                              

November 17, 2022